Citation Nr: 0921727	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  05-10 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date prior to April 19, 2002, for 
the assignment of a 100 percent disability rating for post 
traumatic stress disorder (PTSD), to include the issue of 
whether there was clear and unmistakable error (CUE) in the 
December 1991 rating decision that granted service connection 
for PTSD and assigned a 10 percent rating or the April 1992 
rating decision that confirmed the 10 percent initial rating.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1970 to November 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the RO 
in St. Paul, Minnesota, which granted an increased rating of 
100 percent for PTSD, effective April 19, 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the claims file, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision.

Service connection for PTSD was granted, and a 10 percent 
disability rating assigned, in a December 1991 rating 
decision.  The initial rating of 10 percent was confirmed in 
an April 1992 rating decision.  The Veteran did not appeal 
and, therefore, the decision became final.  38 U.S.C.A. § 
7105.  Subsequently, in a September 2002 rating decision, the 
Veteran's rating for PTSD was increased to 50 percent, 
effective April 23, 2002.  The Veteran filed a timely notice 
of disagreement (NOD) and, in a June 2003 rating decision, 
the rating was increased to 100 percent, effective April 19, 
2002.  

The Veteran contends that he is entitled to an effective date 
prior to April 19, 2002 for his 100 percent disability rating 
for PTSD.  In an April 2005 VA Form 646, the Veteran's 
representative argued for the first time that the basis of 
the earlier effective date claim was CUE in the December 1991 
rating decision and the April 1992 rating decision.  

Where there has been a prior final denial, the award of VA 
benefits may not be effective earlier than the date the VA 
received the particular application for which the benefits 
were granted.  Washington v. Gober, 10 Vet. App. 391 (1997).  
There are only two exceptions to the rule of finality of VA 
decisions, i.e., challenges based on clear and unmistakable 
error (CUE) in a prior, final decision (38 U.S.C.A. §§ 5109A, 
7111), and reopened claims based on new and material evidence 
(38 U.S.C.A. § 5108).  Cook v. Principi, 318 F.3d 1334, 1339 
(Fed. Cir. 2002).

The Board notes that the Veteran's assertion regarding CUE in 
the December 1991 and April 1992 rating decisions has not yet 
been considered by the RO.  Thus, the Board finds it would be 
prejudicial to adjudicate the Veteran's claim without RO 
review.  See Huston v. Principi, 18 Vet. App. 395 (2004).

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction 
(AOJ) must adjudicate the claim for an 
earlier effective date earlier than April 
19, 2002 for the assignment of a 100 
percent disability rating for PTSD, to 
include whether there was CUE in the 
December 1991 rating decision that 
assigned a 10 initial rating for PTSD or 
the April 1992 rating decision that 
confirmed the 10 percent initial rating.  

2.  All new evidence received since the 
issuance of the December 2004 statement 
of the case (SOC) should be considered.  
If the benefit sought on appeal is not 
granted, the Veteran and his 
representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


